OMB APPROVAL OMB Number: 3235-0145 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Expires:February 28, 2009 Estimated average burden hours per response 10.4 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. 2)* SeaBright Insurance Holdings, Inc. (Name of Issuer) Common Stock (Title of Class of Securities) 811656107 (CUSIP Number) December 31, 2008 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: xRule 13d-1(b) oRule 13d-1(c) oRule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). Page 1 of 5 pages CUSIP No. 811656107 1. Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only). Skyline Asset Management, LP - 36-4023693 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) Not Applicable (b) Not Applicable 3. SEC Use Only 4. Citizenship or Place of Organization Delaware Number of Shares Beneficially Owned by Each Reporting Person With: 5.Sole Voting Power 6.Shared Voting Power 657,152 7.Sole Dispositive Power 8.Shared Dispositive Power 666,372 9. Aggregate Amount Beneficially Owned by Each Reporting Person 666,372 10. Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions)Not Applicable 11. Percent of Class Represented by Amount in Row (9) 3.11% 12. Type of Reporting Person (See Instructions) IA - Investment Adviser Page 2 of 5 pages Item 1. (a) Name of Issuer SeaBright Insurance Holdings, Inc. (b) Address of Issuer’s Principal Executive Offices 2101 4th Avenue, Suite 1600, Seattle, Washington98121 Item 2. (a) Name of Person Filing The Shares reported herein are held by Skyline Asset Management, LP ("Skyline") as investment adviser to certain client accounts ("accounts") over which Skyline exercises discretion. (b) Address of Principal Business Office or, if none, Residence 311South Wacker Drive, Chicago, Illinois 60606 (c) Citizenship Delaware Limited Partnership (d) Title of Class of Securities Common Stock (e) CUSIP Number 811656107 Item 3. If this statement is filed pursuant to §§240.13d-1(b) or 240.13d-2(b) or (c), check whether the person filing is a: (a) o Broker or dealer registered under section 15 of the Act (15 U.S.C. 78o). (b) o Bank as defined in section 3(a)(6) of the Act (15 U.S.C. 78c). (c) o Insurance company as defined in section 3(a)(19) of the Act (15 U.S.C. 78c). (d) o Investment company registered under section 8 of the Investment Company Act of 1940 (15 U.S.C. 80a-8). (e) x An investment adviser in accordance with §240.13d-1(b)(1)(ii)(E). (f) o An employee benefit plan or endowment fund in accordance with §240.13d-1(b)(1)(ii)(F). (g) o A parent holding company or control person in accordance with §240.13d-1(b)(1)(ii)(G). (h) o A savings association as defined in Section 3(b) of the Federal Deposit Insurance Act (12 U.S.C. 1813). (i) o A church plan that is excluded from the definition of an investment company under section 3(c)(14) of the Investment Company Act of 1940 (15 U.S.C. 80a-3). (j) o Group, in accordance with §240.13d-1(b)(1)(ii)(J). Page 3 of 5 pages Item 4. Ownership. Provide the following information regarding the aggregate number and percentage of the class of securities of the issuer identified in Item 1. (a) Amount beneficially owned: 666,372 (b) Percent of class: 3.11% (c) Number of shares as to which the person has: (i) Sole power to vote or to direct the vote NONE. (ii) Shared power to vote or to direct the vote 657,152*. (iii) Sole power to dispose or to direct the disposition of NONE. (iv) Shared power to dispose or to direct the disposition of 666,372*. * The filing of this Schedule 13G shall not be construed as an admission that Skyline is, for purposes of Section 13(d) and 13(g) of the Securities Exchange Act of 1934, the beneficial owner of any securities covered by this statement.
